Exhibit 10.68
September 19, 2008
Dave Marver
523 Columbus Avenue #C
Boston, Massachusetts 02118
Dear Dave,
I am pleased to extend an offer of employment to you for the position of EVP,
Chief Operating Officer, reporting directly to John Hinson, President and Chief
Executive Officer, on the terms described below.
Your anticipated start date will be October 31, 2008.
Your bi-weekly salary will be $12,500, which is equivalent to an annual amount
of $325,000, and you will receive a monthly auto allowance of $750. You will
also be eligible to participate in the Cardiac Science 2009 Executive Incentive
Plan that provides you with the opportunity to earn up to an additional 40% of
base salary annually. For the remainder of 2008 you will be eligible to receive
a one time bonus of up to $32,500, based on mutually agreed objectives. All
earnings are subject to payroll deductions and all required withholdings. This
offer also includes relocation from Massachusetts to King or Snohomish County,
Washington; relocation details will be included in a separate relocation
agreement.
You will be eligible to participate in Cardiac Science Corporation’s standard
benefit plans, which currently include medical, dental, vision, long-term
disability and term life insurance; 401(k) plan; flexible spending plan,
vacation of four weeks per year and holidays. Details about these benefit plans
are available for your review. Cardiac Science may modify benefits from time to
time, as it deems necessary.
Subject to approval by the Board of Directors, you will be granted non-qualified
stock up to 100,000 options of Cardiac Science common stock with an exercise
price equal to the value of Cardiac Science common stock on the date of grant as
determined by the Board of Directors. This option will be granted pursuant to
the Cardiac Science Corporation 2002 Stock Incentive Plan and will be subject to
vesting over four years as follows: 1/4 vests after 12 months of service, 1/36
vests each month of service thereafter.
As a condition of your employment, you agree to sign Cardiac Science
Corporation’s, Confidential Non-Disclosure Agreement, which prohibits
unauthorized use or disclosure of Cardiac Science’ proprietary information. This
letter, together with your Cardiac Science Corporation Non-Disclosure Agreement,
Employment Agreement, Executive Incentive Plan document, Cardiac Science
Corporation 2002 Stock Incentive Plan document, and Code of Conduct form the
complete and exclusive statement of your employment agreement with Cardiac
Science.i The employment terms in this letter supersede any other agreements or
promises made to you by anyone, whether oral or written. Further, by signing
below and indicating your acceptance of this offer, you represent that you may
legally work in the United States of America and agree to provide the necessary
supporting

 



--------------------------------------------------------------------------------



 



documentation. As a Cardiac Science employee, you will be expected to abide by
Cardiac Science rules and regulations as outlined in the Cardiac Science
Corporation, United States Employee Handbook. Cardiac Science Corporation may
change your position, duties and work location from time to time, as it deems
necessary.
This letter confirms your representations to us that: (i) you are not a party to
any employment agreement or other contract or arrangement that prohibits your
full-time employment with Cardiac Science, (ii) you will not disclose any trade
secrets or confidential information of any third party to Cardiac Science, and
(iii) you do not know of any conflict that would restrict your employment with
Cardiac Science.
Your employment with Cardiac Science is entered into voluntarily, and is an
at-will employment relationship. As a result, you may terminate your employment
with Cardiac Science at any time and for any reason simply by notifying Cardiac
Science. Likewise, Cardiac Science may terminate your employment at any time and
for any reason, with or without cause or advanced notice. This at-will
employment relationship cannot be changed except in writing signed by the Chief
Executive Officer of Cardiac Science.
Dave, I look forward to having you join the Cardiac Science team. If you wish to
accept this employment offer under the terms described aboveii, please sign,
date and confirm your start date below and return a copy to me within three
business days. On your first day of employment, and no later than three business
days after your start date, please be prepared to provide proof of your right to
work in the United States, per federal law. This will entail showing us
identification documents as listed in the Form I-9 from the US Department of
Homeland Security.
This offer is contingent upon signing the attached Cardiac Science Employment
Agreementiii and Relocation Agreement, a satisfactory check of your employment
references, as well as successful completion of a comprehensive background check
and drug test.
If you have any questions, please do not hesitate to call me.
We look forward to your favorable reply.
Sincerely,
/s/ JOHN HINSON
John Hinson
President and Chief Executive Officer

                 
Accepted:
          Date:    
 
 
 
Dave Marver          
 
 
 
               
Start Date:
  October 31, 2008            

 



--------------------------------------------------------------------------------



 



 

i   Cardiac Science reserves the right to modify the referenced agreements or
plan documents at any time and may require your review and signature on any
updated agreements or documents.   ii   Cardiac Science intends that the
compensation and benefits described in this letter will be exempt from the
requirements of Section 409A of the Internal Revenue Code of 1986, as amended
(“Section 409A”) to the maximum extent possible, whether pursuant to the
short-term deferral exception described in Treasury
Regulation Section 1.409A-1(b)(4), the involuntary separation pay plan exception
described in Treasury Regulation Section 1.409A-1(b)(9)(iii), or otherwise. To
the extent the requirements of Section 409A apply, Cardiac Science intends that
this letter will comply with all such requirements, provided, however, that no
provision of this letter may be interpreted or construed to transfer any
liability related to a failure to comply with the requirements of Section 409A
from you to Cardiac Science.   iii   The Cardiac Science Employment Agreement is
currently under review with legal counsel for Section 409A compliance. We
anticipate we will meet the document compliance requirement of Section 409A in
late November at which time you will be required to sign the revised Agreement.

 